DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/3/2019, 9/23/2019, 6/18/2020, 8/4/2020, 10/29/2020, and 1/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of field coils individually controlled by separate microprocessors as recited in claims 4 and 10; and the drive configured to tilt the axle of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claims 5-6 are objected to because of the following informalities:  
In claim 5, line 12-13, “remain in vertically oriented” should read --remain vertically oriented--.
In claim 6, line 4 “the assembly further comprises drive configured to” should read – the assembly further comprises a drive configured to--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertels et al. (US 2016/015327; IDS).
In claim 1, Bertels discloses (Fig. 1-4) a flywheel gyroscope gimbal, comprising: a perimeter section (7) having an inside face (inner radial face of 7) and an outside face (outer radial face of 7), wherein a plurality of magnets (24) are positioned along the outside face (outer radial face of 7); a hub section (2) having an inside face (inner radial face of 2) and an outside face (outer radial face of 2), 

    PNG
    media_image1.png
    816
    499
    media_image1.png
    Greyscale

	In claim 2, Bertels discloses wherein the plurality of magnets (24) is positioned to split the surface area of the perimeter section (7) equally (about the circumferential direction; Fig. 1).
In claim 5, Bertels discloses (Fig. 1-4) a flywheel gyroscope gimbal, comprising: a perimeter section (7) having an inside face (inner radial face of 7) and an outside face (outer radial face of 7), wherein a plurality of magnets (24) are positioned along the outside face (outer radial face of 7); a hub 
In claim 7, Bertels discloses a stator (24) having a plurality of field coils (29) along its inside diameter, wherein the plurality of interior field coils (29) are positioned to act upon the magnets (24) of the perimeter section (7) to create rotation of the plurality of spokes (4) to produce thrust ([0075-0086]).
In claim 8, Bertels discloses wherein the plurality of magnets (24) is positioned to split the surface area of the perimeter section (7) equally (about the circumferential direction; Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bertels et al. (US 2016/015327; IDS) in view of Tessier et al. (US 2005/0269889)
In claim 3, Bertels teaches the gimbal of claim 1, with the exception of upper and lower guards configured to center and support the flywheel at the hub section.
However, Tessier teaches (Fig. 28) upper (18) and lower (19) guards configured to center and support a rotor (13; Fig. 6) at the hub section (14).
Therefore in view of Tessier, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the gimbal of Bertels to have upper and lower guards configured to center and support the flywheel at the hub section, in order to protect the flywheel from accidental damage (Tessier; [0096-0097).
In claim 9, Bertels teaches the gimbal of claim 5, with the exception of upper and lower guards configured to center and support the flywheel at the hub section.

Therefore in view of Tessier, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the gimbal of Bertels to have upper and lower guards configured to center and support the flywheel at the hub section, in order to protect the flywheel from accidental damage (Tessier; [0096-0097).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bertels et al. (US 2016/015327; IDS) in view of Ho et al. (US 2007/0188906).
In claim 4, Bertels teaches the gimbal of claim 1, with the exception of wherein the plurality of field coils are individually controlled by separate microprocessors.
However, Ho teaches (Fig. 5) a plurality of field coils (110, 112, 114) individually controlled by separate microprocessors (1, 2, 3, 4, 5, 6, 7; MOSFETS, [0023-0024]).
Therefore in view of Ho, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the Gimbal of Bertels to have the plurality of field coils individually controlled by separate microprocessors, in order to provide directional current control for forming a conventional three phase motor device (Ho; [0024]).
In claim 10, Bertels teaches the gimbal of claim 5, with the exception of wherein the plurality of field coils are individually controlled by separate microprocessors.
However, Patterson teaches (Fig. 5) a plurality of field coils (110, 112, 114) individually controlled by separate microprocessors (1, 2, 3, 4, 5, 6, 7; MOSFETS, [0023-0024]).
Therefore in view of Patterson, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the Gimbal of Bertels to have the plurality of field coils individually controlled by separate microprocessors, in order to provide directional current control for forming a conventional three phase motor device (Patterson; [0024]).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 6: “the suspension arm further comprises an articulated joint to which the axle is movably connected; and the assembly further comprises a drive configured to tilt the axle, which movement results in directional or vectored thrust from the plurality of spokes”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richstetter et al. (US 2010/0090440) teaches bicycle having a rotor hub assembly, a suspension arm attached via a fork to said rotor hub to allow rotation.
Brouillette et al. (US 2004/0020185) teaches an engine providing rotary power having a hub with spokes for rotation, the hub supported by radial walls to enable rotation. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832